It is my pleasure, at the outset of my address to the twenty-ninth session of the General Assembly, to join with those who preceded me in expressing my sincere and profound congratulations to the distinguished President of the Assembly, Mr. Abdelaziz Bouteflika, on his unanimous election to the presidency of the General Assembly at its current session. Your election, Mr. President, is a personal tribute to your accomplishments and your struggle. It is likewise a tribute to the struggle of our brother people of Algeria.
48.	I should like at the outset also to express the most sincere and heartfelt congratulations, and a fraternal welcome, on the occasion of the admission of three new States to our international family, namely Bangladesh, Guinea-Bissau and Grenada. The admission of the two latter States to the family of the United Nations is further evidence of the twilight of the colonial era and its eclipse in the remaining Territories which for so many centuries have suffered under its yoke. It also heralds a new era of freedom and human dignity.
49.	My Government, while acknowledging with appreciation the wisdom and far-sightedness which the new Government of Portugal has shown, hopes that Portugal will continue its enlightened policy of decolonization in the other territories which have not as yet achieved their liberation namely, Mozambique and Angola.
50.	A cursory glance at the agenda of the current session, which consists of more than 100 items, conveys a clear picture of the broad and comprehensive scope of the present tasks which indeed constitute a permanent and continuous challenge of this universal Organization.
51.	In the agenda there are certain items which have become our inheritance year after year either because of their importance and their recurring nature or, in many instances, on account of the failure of the United Nations to find appropriate and effective solutions, notwithstanding the United Nations resolutions pertaining thereto, which have expressed the will of the international community by categorical and absolute majorities.
52.	On the agenda, and in the valuable report of the Secretary-General on the work of the Organization [AI960I and Add.I] there are items of considerable importance and gravity. These items form significant landmarks along the road, if not decisive cross-roads. It is incumbent upon all of us to accord them optimum and most expeditious attention before the position deteriorates and they become unnameable to solution.
53.	I refer here to what the Secretary-General says in the introduction to his report concerning the sixth special session, which the General Assembly held in the spring of this year to discuss the situation regarding raw materials and development [Al960llAdd.l, sect. V]. We believe that these two matters constitute an embodiment of the great economic and social issues which confront the present international community.
54.	It has become all too clear that the acute economic crises and social upheavals which the world is witnessing today are not isolated or unforeseen occurrences. Nor are they confined to one country or region. Rather, they represent a rapid deterioration, the inevitable outcome of which may well undermine the entire economic and social structure of the whole world. They are the outcome of several phenomena, including a population explosion in many parts of the world which does not seem to lend itself to any control, as was seen during the World Population Conference held in Bucharest during the summer of this year.
55.	There is also the accelerating attrition and waste of the world's finite raw materials stemming from an inexorable consumer revolution, particularly in the developed countries, without regard for the rights and needs of succeeding generations.
56.	There is also the revolution of rising expectations, which is pervading the whole world, as a result of increasing progress and awakened consciousness unprecedented in the history of the human race. While the World Population Conference dealt with an important element in the current international economic situation, Jordan looks forward with considerable interest to the forthcoming World Food Conference, scheduled to meet at Rome next November. It is our hope that the Conference will succeed in formulating a world food policy which will include the expanded production of food-stuffs, the equitable distribution of food and the establishment of a sound basis for world food security.
57.	Last, but not least, is the deep and growing chasm between the developed and the developing countries, the "haves" and the "have-nots", whose efforts to catch up with the march of progress are being rendered more costly and difficult as a result of inflation, owing to which most of them are compelled to import, for reasons which have nothing to do with their own conditions but are rather the outcome of economic and social convulsions in the more advanced States and societies.
58.	These fateful, vital issues were discussed in depth and detail during the sixth special session of the General Assembly and this is not the appropriate place to analyze them or pass conclusive judgments on them. However, I feel compelled to refer to them, for two reasons.
59.	First, the current economic situation in the world affects the survival of hundreds of millions of the human race, particularly in the developing countries. Furthermore, the world today has become so inter-dependent that if one member is stricken all others feel the affliction, not in one area of life but in all its manifold manifestations.
60.	Secondly, there are persistent and unfair attempts to explain the current world crises by placing responsibility on the shoulders of a group of developing countries which nature has endowed with one principal raw material petroleum. This is being done at a stage in technological progress at which petroleum plays an important if not a cardinal role. But, we are entitled to ask and Jordan, incidentally, is not an oil- producing country is the inflation which threatens the economy of every country in the world a product of today or even of the recent past, as claimed by those who wish to link it to the rise in petroleum prices during this year? Do we not all realize that the runaway inflation which is getting more and more out of control is the consequence of years of economic and social convulsions in the developed countries?
61.	All States, big and small, rich and poor, are genuinely concerned about controlling the ever more devastating inflation, because a stable, reasonable and balanced criterion of value is an indispensable condition of the preservation of stability and confidence, which are the corner-stone of any sound economic or political world order. This can be achieved only by quiet dialog and objective appraisal in the search for appropriate solutions.
62.	Diverting attention from the real causes under-lying the destabilization of the world economic order or attempting to find a single fictitious scapegoat for the present world malaise, will not serve the interests of any party. On the contrary, this compounds an already sordid situation.
63.	The Government of Jordan wishes to acknowledge with approbation the initiative which the oil- producing countries have taken in the establishment of special development funds and programs to assist the developing nations of the third world in shouldering the burdens of the present and in -looking to a better future. It is our hope that good will may be followed by speedy and practical implementation because bureaucracy, as the experience of developed countries in carrying out assistance programs have taught us, often constitutes the major obstacle to satisfying the needs and the aspirations of peoples for a better life.
64.	We are convinced also that the peoples of the third world, including the 130 millions of the Arab nations, will receive a fair share of all the investment and assistance programs which countries with a currency surplus intend to carry out in order that every part of our world may become an active and positive factor in the world economy rather than a burden on it.
65.	This will also dissipate the myth that there are funds without peoples and peoples without funds. The Arab nations, in partnership with the peoples of the third world, are capable of absorbing a substantial ratio of any surpluses that may become available, for their own good as well as for the world economy as a whole.
66.	Economic development and sound international dealings presuppose the existence of an international order based on justice in every corner of the globe. Peoples can never devote any thought to the precepts of normal life, to which we all aspire, so long as they are deprived of the elements of peace and national security for their peoples or their homelands. Let us add to this what certain people suffer as a result of racial discrimination which is contrary to all the values of the civilized world and which is the scourge of every country or people which allows itself to exercise this discrimination.
67.	I am stressing this view because I represent a country that is an integral part of the greater Arab homeland and that has had to suffer aggression against its peace, security and territorial integrity. The share of such aggression falling to Jordan has been substantial.
68.	The agenda of this twenty-ninth session is studded with items concerning the Middle East which are in essence and in reality derivatives of one basic problem, namely, the Zionist aggression in Palestine and the extension of that aggression over the past quarter of a century to include territories and peoples of neighboring Arab countries.
69.	Thus, we have, for example, item 38, pertaining to the United Nations Relief and Works Agency for Palestine Refugees in the Near East. I do not believe that anyone will disagree when I state that it is one of the oldest, if not the oldest, agenda item in the history of the United Nations. The tragedy of it all is that it pertains to the fate of one and a half million human beings who are still living a life of dispersal, deprivation and physical, as well as psychological, suffering in consequence of their forced expulsion from their homeland in 1948.
70.	Under this item the General Assembly also receives the report of the United Nations Palestine Conciliation Commission, which in the early 1950s, and in co-operation with all parties concerned, strove to arrive at a just and permanent solution to the Palestine question, on the basis of the implementation of all General Assembly resolutions on this subject. All the parties concerned, including Israel, came to an agreement and initialed what came to be known as the Lausanne Protocol. But no sooner had Israel signed that instrument than it retracted and refused to ratify it. It consequently caused the loss of an historic opportunity to settle this dispute once and for all, thus sparing all concerned the wars and tragedies of the past quarter of a century.
71.	Also on the agenda is item 40, which deals with Israeli oppressive practices against the inhabitants of the occupied territories since 1967; the violations of their human rights and Israel's systematic efforts to absorb their lands and transform their physical terrain and history. And while violations of human rights continue unashamedly, and unacceptably to our contemporary world, regardless of the guises and excuses under which they are perpetrated, they are nevertheless violations of the rights of humanity. They are reflected in the atrocious and irresponsible tampering by Israel with a civilization that has a legacy going back almost two thousand years. Before our eyes is the holy city of Jerusalem whose historical, architectural, religious and cultural legacy falls victim to the hammers of destruction, mutilation and distortion, regardless of its sacredness, its majesty and its eternity. The fact that it symbolizes the loftiest spiritual aspirations of humanity has not spared Jerusalem the agony of a ruthless metamorphosis.
72.	The agenda also comprises a broad item under the heading "The situation in the Middle East" [item 109], This simply alludes to the fact that Israel, which launched an all-out aggression against three Arab States, namely, Jordan, Syria and Egypt, in 1967, still persists in that aggression by its continued occupation of vast areas of Arab lands. And even though the war of October 1973 was a reminder to Israel that its expansionist aggression and usurpation of other people's lands could lead only to an explosion, it has reverted once again to dragging its feet. Israel has been declaring to the world that it is determined to grab this part or that part of Arab occupied homelands; that it would be ready to withdraw from a bit of territory here and a bit of territory there, arrogating to itself the option of which parts of our homelands and rights it would not wish to relinquish, and without showing any serious concern lest such an attitude destroy the possibilities of establishing a just and permanent peace in the Middle East, in accordance with the resolutions of the General Assembly and of the Security Council.
73.	In historical hindsight it becomes abundantly clear that what happened in 1967 was a calculated and deliberate plan. If anyone has any doubt that this is so, let him look at how Israel, after occupying Jerusalem, the west bank of the Jordan and Gaza, went about absorbing those territories, in addition to occupying them. Let him witness how Israel today refuses to pull out, in any real or meaningful sense, from these occupied territories, notwithstanding the fact that the Arab States directly involved have agreed in unequivocal and categorical terms to accept peace, within the framework and provisions of Security Council resolution 242 (1967) and its subsequent concomitant resolution 338 (1973), which confirms it. What excuse remains in the arsenal of Israel for re-fusing to relinquish the territories which it occupied by force of arms in 1967?
74.	The agenda includes an item entitled the "Question of Palestine" [item 108]. And as the title indicates, it represents an initiative to restore the question to its roots and fundamentals, after it has lain in abeyance for more than 20 years. During all those years any discussion of the problem was restricted to subsidiary issues such as that of resolution 194 (III), paragraph 11, which the General Assembly adopted in 1948 asserting the rights of the Palestinians to return to their homeland and properties and ensuring compensation for those who might choose not to return. I need hardly remind this distinguished General Assembly that the said resolution, along with many others, has remained ink on paper and is being stored under a thick layer of dust and indifference became Israel wished it to be so. The General Assembly has remained immobilized and incapable of doing anything about it.
75.	The items to which I have referred will be dis-cussed in full detail when the time for their debate comes up. But I feel it is my duty, within the framework of this general debate to outline as clearly as possible the position of Jordan in regard to this question.
76.	First, Jordan supports without reservation, like all its sister Arab States indeed, like all States of the world that are committed to supporting right and justice the full restoration of the rights of the Palestinian people.
77.	Secondly, the rights of the Palestinian people have been victimized by the most flagrant of violations ever since 1948, when the majority of the Palestinians were forcibly expelled from their lands and from their homeland. Furthermore, the rights of the Palestinian people were once again trampled upon in 1967, when Israel occupied large areas of Arab territory within which live more than a million people. The rights of the Palestinian people quite obviously cannot be restored except on their own soil and in their own homeland, in accordance with the Charter and the resolutions of the United Nations, and by their being enabled to return to their homeland through an ending of the occupation.
78.	Thirdly, Jordan's direct historical, national and moral imperative is to do all it can, in conjunction with the other Arab States, with a view to restoring the territories occupied as a result of the grave setback suffered by the Arab States in 1967. This duty stems from Jordan's national commitment, as well as from the special relationship which identifies Jordan with the hopes and aspirations of the Palestinian people.
79.	It should be recalled that, following the catastrophe which befell the Palestinian people in 1948 and which resulted in the loss of four fifths of their homeland, a voluntary unity was achieved within the framework of the Hashemite Kingdom of Jordan between the east bank and the west bank of the Jordan. That unity remained and stood firm until 1967, when Israel succeeded in occupying the west bank in its entirety, along with its occupation of other Arab territories.
80.	Jordan will continue every effort for bringing about the total withdrawal of Israel, so as to make it possible for the people of Palestine to exercise their right of self-determination in their own homeland and on their own soil. This is a position which Jordan shares with all the other Arab States.
81.	I wish to emphasize here that the only obstacle standing in the way of the Palestinian people in the exercise of their rights is the Israeli occupation and Israel's obduracy in refusing to implement the principles and resolutions of the United Nations.
82.	In close proximity to our territory lies the island of Cyprus, with its Greek and Turkish communities, with whose ancient and valiant peoples we have the strongest bonds of fraternal friendship. Our people were dismayed, as were other peoples, by the national catastrophe that has afflicted this small and beautiful island. My Government offers its deepest condolences for the innocent victims from among the two communities who lost their lives. Jordan also expresses deep regret for the destruction that has been wrought upon the economic structure of the island. It is our fervent hope that the international community will, after the restoration of peace and amity in Cyprus, offer the necessary assistance to enable that country to rebuild its shattered economy.
83.	The explosion of the situation in Cyprus, though its immediate cause was the mistakes of a handful of people who did not weigh the consequences of their acts, serves none the less as proof that a policy of sleeping through crisis situations and letting the fire smolder under the ashes, and failing to take serious initiatives with a view to solving deep-rooted crisis situations as was the case in Cyprus is the most short-sighted and most dangerous of policies. Time does not solve problems; it merely aggravates them. It is to be hoped that the tragic events in Cyprus will serve as a lesson to those who are content to leave crisis situations unresolved as is the case in the explosive Middle East because of either short-sightedness or lack of will, or both.
84.	Jordan quite naturally supports the preservation of the independence and territorial integrity of Cyprus. We also believe that this should be based on the peace and security of the two communities, without allowing conflicting external interests in the world to stand in the way of such an accord. We hope that the leaders of the two communities will reach an agreement that will ensure such peace and security, without permitting external interests to aggravate the situation.
85.	Jordan has followed with profound satisfaction the continuation of the policy of detente which was the central theme of the debate at its twenty-eighth session. I wish to stress in particular the attitude of detente which permeated the two major Powers, the United States and the Soviet Union, in their efforts to limit strategic weapons. But there is, as the Secretary-General has noted, a greater danger arising from the increasing proliferation of atomic capabilities among a growing number of States [A/96011Add./, sect. X], The danger is particularly great in view of the fact that any differentiation between atomic capabilities for peaceful purposes and those for military purposes is inconsequential. It is a noteworthy fact that there are at present perhaps 12 States with the potentiality of becoming nuclear-weapon States, but which have not as yet signed the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XX//), annex]. Some States have signed it but have not yet ratified it. This number may well double over the next few years.
86.	It is the duty of the United Nations, and particularly of the major Powers, to do everything in their power -and to do it before it is too late- to ensure a firm and effective system to prevent the proliferation of nuclear weapons. This can be achieved only on the basis of equality of treatment for all States within each region. If one State is permitted, either by silence or out of permissiveness, to acquire nuclear arms, it becomes impossible to persuade the other States of the region, which deeply feel this terrifying power hovering over their heads, to refrain from acquiring possession of such arms as time goes by. And therein lies the danger to world peace as a whole.
87.	Jordan fully supports the proposal to declare the regions of the Middle Bast and of South Asia nuclear- free zones similar to the one declared in the case of Latin America, and approves the increasing attention that is being given to proposals to declare the continent of Africa a nuclear-free zone as well. This can become a plausible and serious objective only if each and every State within the regions concerned abides by it without exception.
88.	The world today is passing through one of the most perilous periods in the history of the human race. On the one hand, this period holds out great hopes for the advancement of mankind; on the other, it is fraught with unprecedented dangers because of its potential for destruction. In many circles there is a growing feeling of inevitable doom. But we need not be unduly pessimistic because, given good-will, sound judgment and selflessness, we should be able to tackle and successfully overcome every problem that now appears difficult or incapable of solution.
89.	Jordan, as an integral pa.*t of the Arab world, believes that the time has come for the Middle East to surge forward, with all the human and material re-sources at its disposal, in a renascence that will not only resuscitate its own great cultural heritage -it is the cradle of civilization -but also work towards the enrichment of contemporary civilization and culture, side by side with the other nations of the world.
90.	Our nation looks forward with determination to becoming, shoulder to shoulder with the other peoples of the world, a positive force in shaping the present and the future. It will not tolerate a situation in which its causes remain but sordid and repetitive items at every session of the General Assembly.
91.	The capabilities of our nation are still either dispersed or immobilized in consequence of the aggressions and the unlimited and unreasonable demands made upon it. These aggressions and demands are unique in that they run counter to the aspirations of all peoples for freedom, progress, and unrestricted international co-operation and amity. Hence, it is incumbent upon the United Nations not only to stand by the cause of right and justice, but also to strive firmly with a view to making it possible for the Middle East to become an area of peace, progress and justice, for the good of our region itself and of the world at large.
